DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	An amended claim set was received on 09/12/2022. Applicant has amended claim 1 to remove the “surfactant” limitation, to limit the microscopic powder to tricalcium phosphate, and to allow for the bacterial powder to be from combinations of live cells or killed cells of lactic acid bacteria and bifidobacteria. The composition of claim 4 has been amended to further comprise a surfactant. The methods of claims 8-9 have been amended to further limit the bacterial and microscopic powders. Applicant has canceled claims 3, 10-12, 14-15, and 17-18. 

Claim Status
Claims 1-2, 4-9, 13, 16, and 19-20 have been examined on their merits.

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 06/01/2022 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered. 

Claim Objections
RE: Previous objection to the claims
	Claim 4 was previously objected because the abbreviation “HLB” was not properly defined. Applicant has defined this abbreviation in the amended claim set. Therefore the objection of record has been withdrawn.

New objections to the claims
	Claim 9 is objected to because it recites “[a] method of preventing caking in a composition comprising comprising a bacterial powder and a fatty oil”. The duplicate word “comprising” should be removed.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 9-11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 9 was rejected as a “use claim” because the claim recited “using” without setting forth any steps involved in the process. Applicant has amended claim 9 to recite an active step of mixing, therefore the rejection of record has been withdrawn.
	Claims 10-11 were previously rejected as being indefinite. Applicant has canceled these claims, rendering their rejection moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

RE: Rejection of claims 1-3, 6-9, and 12-15 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rogovin et al. (US 2018/0235271 A1).
	Claims 1-3, 6-9, and 12-15 were previously rejected as being anticipated by Rogovin. Applicant traverses this rejection. Applicant argues that the teachings of Rogovin do not anticipate the instant claims because the instant claims are to a composition comprising tricalcium phosphate and not calcium phosphate. 
	Applicant’s argument has been fully considered and is considered to be persuasive. Particularly, Rogovin teaches a generic “calcium phosphate” and the specific embodiment provided by Rogovin involves the use of dibasic calcium phosphate ([0014]). Rogovin teaches “any form of calcium phosphate may be used” (Id.). Upon reconsideration of this phrase, this statement is interpreted to refer to the physical form of the calcium phosphate (e.g. anhydrous) rather than the compounds within the calcium phosphate family (i.e. mono-, di-, tri-, or octa- calcium phosphate).
	For this reason, the rejection of record has been withdrawn. Upon reconsideration of the art, it is considered that it would nevertheless have been obvious to substitute “calcium phosphate” with “tricalcium phosphate”. Therefore, a new ground of rejection has been set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-3 and 6-15 under 35 U.S.C. 103 as being unpatentable over Rogovin et al. (US 2018/0235271 A1) in view of Palazzi et al. (WO 2010/054439 A1).
	Claims 1-3 and 6-15 were previously rejected as being obvious over Rogovin et al. in view of Palazzi et al. Applicant traverses the rejection. Applicant argues that neither Rogovin nor Palazzi make obvious the use of tricalcium phosphate in the probiotic composition. 
Applicant’s argument has been fully considered and is considered to be persuasive. As detailed in the 102 section of this action, Rogovin teaches the composition further comprises calcium phosphate ([0011] and claim 1) and any form of calcium phosphate may be used ([0014]). Upon reconsideration of this phrase, this statement is interpreted to refer to the physical form of the calcium phosphate (e.g. anhydrous) rather than the compounds within the calcium phosphate family (i.e. mono-, di-, tri-, or octa- calcium phosphate).
For this reason, the rejection of record for claims 1-2, 6-9, and 13 has been withdrawn. The rejection of record for claims 3, 10-12, and 14-15 has been rendered moot due to cancellation of the rejected claims. Upon reconsideration of the art, it is considered that it would nevertheless have been obvious to substitute “calcium phosphate” with “tricalcium phosphate”. Therefore, a new ground of rejection has been set forth below.

RE: Rejection of claims 1-9 and 12-20 under 35 U.S.C. 103 as being unpatentable over Rogovin et al. (US 2018/0235271 A1) in view of Bromley (WO 2018/174938 A1).
	Claims 1-9 and 12-20 were previously rejected as being obvious over Rogovin et al. in view of Bromley. Applicant traverses the rejection. Applicant argues that neither Rogovin nor Bromley make obvious to use of tricalcium phosphate in the probiotic composition. As detailed in the 102 section of this action, Rogovin teaches the composition further comprises calcium phosphate ([0011] and claim 1) and any form of calcium phosphate may be used ([0014]). 
Applicant’s argument has been fully considered and is considered to be persuasive. As detailed in the 102 section of this action, Rogovin teaches the composition further comprises calcium phosphate ([0011] and claim 1) and any form of calcium phosphate may be used ([0014]). Upon reconsideration of this phrase, this statement is interpreted to refer to the physical form of the calcium phosphate (e.g. anhydrous) rather than the compounds within the calcium phosphate family (i.e. mono-, di-, tri-, or octa- calcium phosphate).
For this reason, the rejection of record for claims 1-2, 4-9, 13, 16, and 19-20 has been withdrawn and a new ground of rejection is set forth below. The rejection of record for claims 3, 12, 14-15, and 17-18 has been rendered moot due to cancellation of the rejected claims. Upon reconsideration of the art, it is considered that it would nevertheless have been obvious to substitute “calcium phosphate” with “tricalcium phosphate”. Therefore, a new ground of rejection has been set forth below.

RE: Applicant’s affidavit
In response to the Office’s argument that “tricalcium phosphate” is at once envisaged from Rogovin’s teaching that “any form of calcium phosphate may be used” ([0014]), Inventor Kengo Fujii has submitted an affidavit stating that a person having ordinary skill in the art would not be able to predict the extraordinary ability for tricalcium phosphate to prevent caking of the bacterial powder in the composition. Inventor Fujii has filed supplemental data under 37 C.F.R. 1.132 demonstrating the enhanced anti-caking ability of tricalcium phosphate when compared to dicalcium phosphate (Affidavit, p. 3, Supplementary Table S1). Although it is accepted that applicant has shown dicalcium phosphate is less effective at preventing caking than tricalcium phosphate, it is not accepted that this finding is remarkable or unexpected. For example, see Fanous (Healthline, Website, August 15, 2019, accessed: October 2022) which teaches that tricalcium phosphate is useful as an anti-caking agent in manufacturing and agriculture and is widely available and inexpensive. Fanous further teaches that these qualities have made it “popular around the world”.
 Therefore, it cannot be considered that a finding of anti-caking properties of tricalcium phosphate is remarkable or unexpected.
Furthermore, applicant has only shown the use of one concentration of tricalcium phosphate. This fact further supports the prior art rejections made herein. Even if applicant demonstrated a remarkable finding of an increased ability to prevent caking by adding tricalcium phosphate, this finding is not commensurate with the scope of the claims which currently allow for any concentration of tricalcium phosphate to be present. Given the scope of the claims, the question is whether the art makes obvious a composition comprising a combination of any amount of a bacterial powder, a fatty oil, and tricalcium phosphate. As discussed below, it is considered that Rogovin et al. in view of Fanous makes the claimed composition obvious.
	Finally, applicant argues that caking is distinguished from clumping and settling as evidenced by paragraph [00026] of the specification which states "[caking] means that in a suspension containing a bacterial powder, the bacterial powder precipitates and deposits to form a deposit that is difficult to redisperse. That is, caking means that precipitation and deposition occur, and also a deposit that is difficult to redisperse is formed. Even when precipitation and deposition occur, if redispersion is possible, it is not referred to as caking." Under this definition, caking is not considered to be distinct from the teachings of Rogovin, particularly because Rogovin explicitly states “…the probiotic powder has a tendency to settle at the bottom of the container and clump with strong resistance to being re-suspended when shaken by hand” ([0005]). Therefore, Rogovin’s “clumping and/or settling of the probiotic powder in the oil” is still considered to be synonymous with “caking” because the probiotic powder has settled and is difficult to redisperse. 

New ground of rejection
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogovin et al. (US 2018/0235271 A1) in view of Fanous (Healthline, Website, August 15, 2019, accessed: October 2022).
Rogovin et al. (hereinafter Rogovin) teaches a formulation for dietary supplements comprising one or more probiotic bacteria or probiotic yeast in an oil with calcium phosphate added to substantially reduce clumping and/or settling of the probiotic powder in the oil ([0002]). Specific examples of this dietary supplement include a formulation wherein the dietary supplement comprises about 25 mg Bifidobacterium infantis M-63, about 488 mg medium chain triglyceride oil, about 5 mg calcium phosphate, about 0.9067 mg d-alpha-tocopherol and about 0.005 mg citric acid ([0019-0024]). 
Regarding claim 1, Rogovin teaches a dietary supplement comprising viable cells ([0012]) from one or more species or strains of probiotic bacteria wherein the probiotic is selected from a group consisting of many alternatively useable Bifidobacteria, Lactobacillus, and Pediococcus species ([0011] and claims 1-2) or any lactic acid producing probiotic bacteria ([0007]) which are in the form of dried powder ([0012], [0018], [0026]), reading on “bacterial powder”. 
Rogovin teaches the composition further comprises “an oil” ([0011] and claim 1) and gives exemplary oils such as coconut oil, soybean oil, safflower oil, corn oil, and palm oil ([0013]). These oils are similarly recited as acceptable “fatty oils” in the scope of the present invention (Specification, [000116]). 
Finally, Rogovin teaches the composition further comprises calcium phosphate ([0011] and claim 1) and any form of calcium phosphate may be used ([0014]). It is noted that applicant regards tricalcium phosphate (i.e. a form of calcium phosphate) to be an acceptable microscopic powder (Specification, [000128]).
Rogovin does not specifically teach that the calcium phosphate is tricalcium phosphate (tribasic calcium phosphate; Ca3(PO4)2).
Fanous teaches that tricalcium phosphate is useful as an anti-caking agent in manufacturing and agriculture and is widely available and inexpensive. Fanous further teaches that these qualities have made it “popular around the world” (section “How’s it used”, p. 2).
Because the teachings of Rogovin are directed to the formulation of a dietary supplement comprising a generic calcium phosphate which is added to “substantially reduce clumping and/or settling of the probiotic powder in the oil” ([0002]) and Fanous teaches that tricalcium phosphate is popular for its anti-caking properties, it would have been obvious to a person having ordinary skill in the art to have modified the teachings of Rogovin to substitute the calcium phosphate for tricalcium phosphate. The result of this substitution would have been predictable because tricalcium phosphate is “popular around the world” for this specific purpose and there would have been an expected advantage to using tricalcium phosphate because it is “widely available and inexpensive”. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B). 
Thus, claim 1 is considered to be obvious over Rogovin and Fanous.
	Regarding claim 2, Rogovin and Fanous makes obvious the composition of claim 1 as discussed above. Rogovin et al. further teaches that the probiotic microorganisms are “suspended” in a medium-chain triglyceride oil ([0017)]. Thus, it is considered that Rogovin teaches the composition of claim 1 as a suspension.
	Regarding claim 6, Rogovin and Fanous make obvious the composition of claim 1 as discussed above. Rogovin teaches embodiments wherein the dietary supplement may comprise 85-95% oil, about 0.1%-14.9% by weight probiotic, and between about 0.1-3% calcium phosphate and a specific example wherein the probiotic is about 5% by weight ([0016]). Thus the instantly claimed range falls entirely within the range disclosed by Rogovin (0.1-14.9%). See MPEP 2131.03. 
	Regarding claim 7, Rogovin and Fanous make obvious the composition of claim 1 as discussed above. Rogovin further teaches that other “additives” or ingredients such as antioxidants and taste enhancers may also be included ([0009-0010] and [0016]). Rogovin gives the examples of d-alpha-tocopherol as an antioxidant ([0009], [0015], [0018] and [0023]) and citric acid to enhance taste of the dietary supplement ([0009], [0017-0018] and [0024]). It is noted that Applicant exemplifies “additives” to include antioxidants and flavoring agents (i.e. taste enhancers)(Specification, [000144]).
	Regarding claim 8, Rogovin and Fanous make obvious the composition of claim 1 as discussed above. Rogovin discusses the method of manufacturing the composition and teaches that the ingredients (i.e. the bacterial powder, the fatty oil, and a microscopic powder) may be “combined in any order” ([0026]). Thus, it is considered that Rogovin teaches the method for producing the composition of claim 1 wherein the ingredients are mixed in an arbitrary order. 
	Regarding claim 9, Rogovin and Fanous make obvious the composition of claim 1 as discussed above. Rogovin teaches that the purpose of the composition, particularly the calcium phosphate is to reduce the clumping and/or settling of the probiotic powder in the oil (i.e. caking)([0002]). Therefore, it is considered that Rogovin and Fanous make obvious the method of preventing caking. Furthermore, Rogovin teaches adding (i.e. mixing) the microscopic powder with the fatty oil ([0026]). 

Claims 1-2, 4-9, 13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogovin et al. (US 2018/0235271 A1) and Fanous (Healthline, Website, August 15, 2019, accessed: October 2022) further in view of Bromley (WO 2018/174938 A1).
The teachings of Rogovin and Fanous are set forth above and applied herein. Rogovin and Fanous are found to render claims 1-2 and 6-9 obvious.
Regarding claims 4-5, 13, 16, and 19-20, as discussed above, Rogovin and Fanous make obvious the composition of claim 1. Neither Rogovin nor Fanous teach wherein the surfactant has an HLB value of more than 10 (claim 16), from 5 to less than 7 (claim 19), wherein the surfactant comprises at least one selected from the group consisting of an anionic surfactant and a nonionic surfactant having an HLB value of less than 7 (claims 4 and 13), or wherein the anionic surfactant comprises metal stearates, and the nonionic surfactant comprises at least one selected from the group consisting of sucrose fatty acid esters having an HLB value of less than 7 and glycerin fatty acid esters having an HLB value of less than 7 (claims 5, 13, and 20).
Bromley provides shelf-stable emulsions and powders that contain probiotics (page 1, line 20). Bromley’s formulations further comprise mucoadhesive proteins, ingestible oils, surfactants such as sucrose fatty acid esters, and other excipients such as binders, stabilizers, emulsifiers, and preservatives (page 2, lines 1-12). The probiotics provided by Bromley include Bifidobacterium and Lactobacillus microorganisms (page 8, lines 13-15).
Bromley teaches that the emulsions are generally stabilized by an interfacial film of surfactant molecules (page 13, lines 4-8) and surfactant HLB values range from 1-45, while non-ionic surfactants typically range from 1-20 (page 15, lines 21-23). Exemplary surfactants provided by Bromley are non-ionic surfactants such as sucrose fatty acid esters (page 43, lines 22-23), specific sucrose fatty acid ester surfactants include DK Ester® F-160 (HLB 16, i.e. a surfactant having an HLB value of more than 10), DK Ester® F-50 (HLB 6, i.e. a sucrose fatty acid ester having an HLB value of from 5 to less than 7), and other sucrose fatty acid esters with HLB values ranging from 1-16 (pages 49-51).  
Rogovin teaches that a problem encountered in probiotic formulations is stability during storage and one approach to address this is dispersing the probiotic in an oil ([0005]). While this can extend the shelf life of the probiotic formulation, the probiotic powder has a tendency to settle and clump which causes resistance to being resuspended and therefore uneven dosages (Id.). In light of this understanding, Rogovin teaches a desire to have a formulation of probiotics mixed in an oil that resists settling and clumping of the probiotic powder (Id.). While Rogovin teaches that the addition of calcium phosphate substantially reduces the clumping when compared to the formulation without calcium phosphate ([0002]), the teaching of Rogovin as to the importance of preventing settling and clumping provides particular motivation to modify the reference to further include excipients which are known in the art to be useful in preventing settling and prevent clumping. 
Since Bromley teaches the usefulness of surfactants in stabilizing an oil/probiotic solution, a person having ordinary skill in the art could have modified the composition taught by Rogovin to incorporate one of the known surfactants to further promote the suspension of the bacterial powder in the oil composition with a reasonable expectation of success. This obviousness is based upon the “Some Teaching, Suggestion, or Motivation in the Prior Art That Would Have Led One of Ordinary Skill To Modify the Prior Art Reference or To Combine Prior Art Reference Teachings To Arrive at the Claimed Invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claims 4-5, 16 and 19-20 are considered to be obvious over Rogovin, Fanous, and Bromley.

Statutory Double Patenting
RE: Provisional rejection of claims 1-20 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/688,035. 
	Copending application 17/688,035 previously recited identical claims to the instant application. Because the claims in the instant application have been amended such that they are no longer identical to the claims of ‘035, the provisional rejection of claims 1-2, 4-9, 13, 16, and 19-20 has been withdrawn. The provisional rejection of claims 3, 10-12, 14-15, and 17-18 has been rendered moot due to cancelation of the claims. Because the instant claims are now drawn to a composition comprising a bacterial powder, a fatty oil, and a microscopic powder, the claims no longer overlap in scope with the claims of 17/688,035 which are amended to be drawn to a composition comprising a bacterial powder, a fatty oil, and a surfactant. Therefore, a provisional nonstatutory double patenting rejection has not been made.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651